--------------------------------------------------------------------------------

EXHIBIT 10.19
 


OFFICE LEASE


BETWEEN




EDGEWATER CORPORATE PARK LLC,
A DELAWARE LIMITED LIABILITY COMPANY (“LANDLORD”)




AND




CLEARONE COMMUNICATIONS, INC., A UTAH CORPORATION (“TENANT”)




DATE OF LEASE: JUNE 5, 2006




BUILDING: EDGEWATER CORPORATE PARK - SOUTH TOWER



--------------------------------------------------------------------------------








TABLE OF CONTENTS


1
DEFINITIONS
2
2
LEASE GRANT
5
3
ADJUSTMENT OF COMMENCEMENT OF DATE/POSSESSION
5
4
USE
6
5
BASE RENTAL
7
6
INTENTIONALLY DELETED
7
7
SERVICES TO BE FURNISHED BY LANDLORD
8
8
LEASEHOLD IMPROVEMENTS/TENANT’S PROPERTY
9
9
SIGNAGE
9
10
REPAIRS AND ALTERATIONS
10
11
USE OF ELECTRICAL SERVICES BY TENANT
10
12
ENTRY BY LANDLORD
10
13
ASSIGNMENT AND SUBLETTING
11
14
MECHANICS LIENS
11
15
INSURANCE
11
16
INDEMNITY
12
17
CASUALTY DAMAGE
13
18
CONDEMNATION
13
19
HAZARDOUS SUBSTANCES
14
20
AMERICANS WITH DISABILITIES ACT
15
21
EVENTS OF DEFAULT
15
22
REMEDIES
16
23
NO WAIVER
19
24
PEACEFUL ENJOYMENT
19
25
HOLDING OVER
19
26
SUBORDINATION TO MORTGAGE/ESTOPPEL CERTIFICATE
20
27
NOTICE
20
28
SURRENDER OF PREMISES
21
29
RIGHTS RESERVED TO LANDLORD
21
30
MISCELLANEOUS
21
31
ENTIRE AGREEMENT
23
32
LIMITATION OF LIABILITY
23
33
EXPANSION RIGHTS
23



EXHIBIT A - OUTLINE AND LOCATION OF PREMISES
EXHIBIT B - RULES AND REGULATIONS
EXHIBIT C - PAYMENT OF BASIC COSTS
EXHIBIT D - WORK LETTER
EXHIBIT E - ADDITIONAL PROVISIONS
EXHIBIT F - COMMENCEMENT LETTER 
EXHIBIT G - PROPERTY CAPITAL IMPROVEMENTS


 

1

--------------------------------------------------------------------------------




OFFICE LEASE AGREEMENT




This Office Lease Agreement (the "Lease"), made and entered into on this the 5th
day of June, 2006, between Edgewater Corporate Park LLC, a Delaware limited
liability company ("Landlord") and Clear One Communications a Utah Corporation
("Tenant").


W I T N E S S E T H:


1. Definitions. The following are definitions of some of the defined terms used
in this Lease. The definition of other defined terms are found throughout this
Lease.


A. "Building" shall mean the office building at 5225 Wiley Post Way, County of
Salt Lake, State of Utah, currently known as Edgewater Corporate Park South
Tower.


B. “Base Rent”: Base Rent will be paid according to the following schedule,
subject to the provisions of Section 5. hereof. For the purposes of this
Section 1.B., "Lease Year" shall mean the twelve (12) month period commencing on
the Commencement Date (hereinafter defined), and on each anniversary of the
Commencement Date.


 
Period
 
Annual Base Rent
Monthly Installments
of Base Rent
November 2006 - December 2006
$00.00
$00.00
January 2007 - October 2007
$498,836.25
$49,883.63
November 2007 - October 2008
$614,561.61
$51,380.13
November 2008 - October 2009
$635,058.45
$52,921.54
November 2009 - October 2010
$654,110.21
$54,509.18
November 2010 - October 2011
$673,733.51
$56,144.46
November 2011 - October 2012
$693,945.52
$57,828.79
November 2012 - October 2013
$714,763.88
$59,563.66
November 2013 - December 2013
$122,701.14
$61,350.57



The Base Rent due for the first month during the Lease Term (hereinafter
defined) shall be paid by Tenant to Landlord contemporaneously with Tenant’s
execution hereof.


C. “Additional Rent”: shall mean Tenant’s Pro Rata Share (hereinafter defined)
of Basic Costs (hereinafter defined) and any other sums (exclusive of Base Rent)
that are required to be paid to Landlord by Tenant hereunder, which sums are
deemed to be Additional Rent under this Lease. Additional Rent and Base Rent are
sometimes collectively referred to herein as “Rent.”


D. “Basic Costs” shall mean all direct and indirect costs and expenses incurred
in connection with the Building as more fully defined in Exhibit C attached
hereto.


E. Intentionally Deleted.


F. “Commencement Date”, “Lease Term” ,“Termination Date” and “Extension Period”
shall have the meanings set forth:


2

--------------------------------------------------------------------------------




The “Lease Term” shall mean an initial period of 86 months commencing on the
later to occur of (a) November 1, 2006 (the “Target Commencement Date”) and (b)
the date upon which Landlord’s Work in the Premises has been substantially
completed as such date is determined pursuant to Section 3.A. hereof (the later
to occur of such dates being defined as the “Commencement Date”). The
“Termination Date” shall, unless sooner terminated as provided herein, mean the
last day of the Lease Term. Notwithstanding the foregoing, if the Termination
Date, as determined herein, does not occur on the last day of a calendar month,
the Lease Term shall be extended by the number of days necessary to cause the
Termination Date to occur on the last day of the last calendar month of the
Lease Term. Tenant shall pay Base Rent and Additional Rent for such additional
days at the same rate payable for the portion of the last calendar month
immediately preceding such extension. The Commencement Date, Lease Term
(including any extension by Landlord pursuant to this subsection I.F.(2) and
Termination Date shall be set forth in a Commencement Letter prepared by
Landlord and executed by Tenant in accordance with the provisions of Section
3.A. hereof. Tenant shall have a one-time opportunity to cancel this Lease at
the end of the 62nd month (December 31, 2011) of the Lease Term by giving
Landlord written notice at the end of the 52nd month (February 28, 2011) and by
paying Landlord a penalty payment equal to two (2) months Base Rent which is
calculated to be $115,657.58.


At the end of the initial Lease Term, Tenant shall have the right to extend the
Lease Term by an additional Sixty (60) months upon the same terms and conditions
contained herein. Base Rent for the Extension Period shall be mutually agreed
upon by Landlord and Tenant and shall be based on the then prevailing market
rental rate. The Base Year for the Extension Period will be 2011.


Tenant shall be allowed to occupy the Premises prior to the Commencement Date at
no charge if the Premises is substantially completed and the Premises has been
issued a certificate of occupancy. While there shall not be rent charged during
this period, Tenant will be insured according to the conditions of Section 15
and shall provide Landlord with a copy of the insurance certificate.


G. "Premises" shall mean the office space located within the Building and
outlined on Exhibit A to this Lease.


H. "Approximate Rentable Area in the Premises” shall mean the area contained
within the demising walls of the Premises and any other area designated for the
exclusive use of Tenant plus an allocation of the Tenant's Pro Rata Share of the
square footage of the "Common Areas" and the "Service Areas" (hereinafter
defined). For purposes of the Lease it is agreed and stipulated by both Landlord
and Tenant that the Approximate Rentable Area in the Premises is 36,279 square
feet, subject, however, to adjustment pursuant to Section 1.I. hereof.


I. The“Approximate Rentable Area in the Building” for purposes of the Lease is
agreed and stipulated by both Landlord and Tenant to be 102,205 square feet. The
Approximate Rentable Area in the Premises and the Approximate Rentable Area in
the Building as set forth herein shall be revised if Landlord's architect
determines such estimate to be inaccurate in any material degree after
examination of the final drawings of the Premises and the Building.


J. “Tenant’s Pro Rata Share” shall mean 35.50% which is the quotient (expressed
as a percentage), derived by dividing the Approximate Rentable Area in the
Premises by the Approximate Rentable Area in the Building.


K. “Permitted Use” shall mean general office and electronic lab space for R&D
use and no other use or purpose.


L. “Base Year” shall mean 2007.


M. Intentionally Deleted.


3

--------------------------------------------------------------------------------






N. “Broker” shall mean NAI Utah Commercial Real Estate Inc.


O. “Building Manager” shall mean NAI Utah Commercial Real Estate Inc. or such
other company as Landlord shall designate from time to time.


P. "Building Standard", shall mean the type, brand, quality and/or quantity of
materials Landlord reasonably designates from time-to-time to be the minimum
quality and/or quantity to be used in the Building or the exclusive type, grade,
quality and/or quantity of material to be used in the Building.


Q. "Business Day(s)" shall mean Mondays through Fridays exclusive of the normal
business holidays of New Year's Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). Landlord, from time to time
during the Lease Term, shall have the right to designate additional Holidays,
provided such additional Holidays are commonly recognized by other office
buildings in the area where the Building is located.


R. "Common Areas" shall mean those areas located within the Building or on the
Property used for corridors, elevator foyers, mail rooms, restrooms, mechanical
rooms, elevator mechanical rooms, property management office, janitorial
closets, electrical and telephone closets, vending areas, and lobby areas
(whether at ground level or otherwise), entrances, exits, sidewalks, skywalks,
tunnels, driveways, parking areas and parking garages and landscaped areas and
other similar facilities provided for the common use or benefit of tenants
generally and/or the public.


S. “Default Rate” shall mean the Prime Rate plus six percent (6%), but in no
event shall the Default Rate be greater than twelve percent (12%).


T. "Normal Business Hours" for the Building shall mean 8:00 a.m. to 9:00 p.m.
Mondays through Fridays.


U. "Prime Rate" shall mean the per annum interest rate announced by and quoted
in the Wall Street Journal from time-to-time as the prime or base rate.


V. “Property” shall mean the Building and the parcel(s) of land on which it is
located, other improvements located on such land, adjacent parcels of land that
Landlord operates jointly with the Building, and other buildings and
improvements located on such adjacent parcels of land.


W. "Service Areas" shall mean those areas within the Building used for stairs,
elevator shafts, flues, vents, stacks, pipe shafts and other vertical
penetrations (but shall not include any such areas for the exclusive use of a
particular tenant).


X. “Notice Addresses” shall mean the following addresses for Tenant and
Landlord, respectively:


Tenant:


Clear One Communications
5225 Wiley Post Way, Suite 500
Salt Lake City, UT 84116
Attn: Werner Pekarek


Landlord:


Edgewater Corporate Park, LLC
990 Highland Drive, Suite 204
Solana Beach, CA 92075
Attn: Bob Basso






4

--------------------------------------------------------------------------------




with a copy to:


NAI Utah Commercial Real Estate Inc.
343 East 500 South
Salt Lake City, UT 84111
Attn: Yvonne Olson


Payments of Rent only shall be made payable to the order of:


Edgewater Corporate Park LLC


at the following address:


c/o U.S. Bank
Department 1249
Denver, CO 80256


or such other name and address as Landlord shall, from time to time, designate.


2. Lease Grant. Subject to and upon the terms herein set forth, Landlord leases
to Tenant and Tenant leases from Landlord the Premises together with the right,
in common with others, to use the Common Areas.


3. Adjustment of Commencement Date/Possession.


A. If the Lease Term, Commencement Date and Termination Date are to be
determined in accordance with Section I.F above, the Lease Term shall not
commence until the later to occur of the Target Commencement Date and the date
that Landlord has substantially completed the work to be performed by Landlord
as set forth in the Work Letter Agreement attached hereto as Exhibit D
(“Landlord’s Work”); provided, however, that if Landlord shall be delayed in
substantially completing the Landlord Work as a result of the occurrence of any
of the following (a “Delay”):



 
(1)
Tenant’s failure to furnish information in accordance with the Work Letter
Agreement or to respond to any request by Landlord for any approval of
information within any time period prescribed, or if no time period is
prescribed, then within two (2) Business Days of such request; or




 
(2)
Tenant’s insistence on materials, finishes or installations that have long lead
times after having first been informed by Landlord that such materials, finishes
or installations will cause a Delay; or




 
(3)
Material changes in any plans and specifications requested by Tenant; or




 
(4)
The performance or nonperformance by a person or entity employed by on or behalf
of Tenant in the completion of any work in the Premises (all such work and such
persons or entities being subject to prior approval of Landlord); or




 
(5)
Any request by Tenant that Landlord delay the completion of any of the
Landlord’s Work; or




 
(6)
Any breach or default by Tenant in the performance of Tenant’s obligations under
this Lease; or




 
(7)
Any delay resulting from Tenant’s having taken possession of the Premises for
any reason prior to substantial completion of the Landlord’s Work; or




 
(8)
Any other delay reasonably chargeable to Tenant, its agents, employees or
independent contractors;



5

--------------------------------------------------------------------------------






then, for purposes of determining the Commencement Date, the date of substantial
completion shall be deemed to be the day that said Landlord’s Work would have
been substantially completed absent any such Delay(s). The Landlord’s Work shall
be deemed to be substantially completed on the date that Landlord’s Work has
been performed (or would have been performed absent any Delay(s), other than any
details of construction, mechanical adjustment or any other matter, the
noncompletion of which does not materially interfere with Tenant’s use of the
Premises. Promptly after the determination of the Commencement Date, Landlord
and Tenant shall enter into a letter agreement (the “Commencement Letter”) on
the form attached hereto as Exhibit F setting forth the Commencement Date, the
Termination Date and any other dates that are affected by the adjustment of the
Commencement Date. If this Lease requires Landlord to perform Landlord’s Work in
the Premises, the Commencement Letter shall identify any minor incomplete items
of the Landlord’s Work as reasonably determined by Landlord's architect (the
"Punchlist Items"), which Punchlist Items Landlord shall promptly remedy.
Tenant, within five (5) days after receipt thereof from Landlord, shall execute
the Commencement Letter and return the same to Landlord. Notwithstanding
anything herein to the contrary, Landlord may elect, by written notice to
Tenant, not to adjust the Commencement Date as provided above if such adjustment
would cause Landlord to be in violation of the existing rights granted to any
other tenant of the Building. If Landlord elects not to adjust the Commencement
Date, the Commencement Date shall be the Target Commencement Date, provided that
Base Rent and Additional Rent shall not commence until the date that Landlord’s
Work has been substantially completed (or would have been substantially
completed absent any Delays). If, through no fault of Tenant, Landlord fails to
complete the Landlord’s Work within 60 days after execution of this Lease,
Tenant may terminate the Lease, and shall be relieved of any further liability
or obligation hereunder.


B. By taking possession of the Premises, Tenant is deemed to have accepted the
Premises and agreed that the Premises is in good order and satisfactory
condition, with the exception of latent defects and subject to completion by
Landlord of the Punchlist Items., with no representation or warranty by Landlord
as to the condition of the Premises or the Building or suitability thereof for
Tenant’s use.


C. If Tenant takes possession of the Premises prior to the Commencement Date,
such possession shall be subject to all the terms and conditions of the Lease
and Tenant shall not pay Base Rent and Additional Rent to Landlord for each day
of occupancy prior to the Commencement Date. Notwithstanding the foregoing, if
Tenant takes possession of the Premises prior to the Commencement Date for the
sole purpose of performing any Landlord-approved improvements therein or
installing furniture, equipment or other personal property of Tenant, such
possession shall be subject to all of the terms and conditions of the Lease,
except that Tenant shall not be required to pay Rent with respect to the period
of time prior to the Commencement Date during which Tenant performs such work.
Nothing herein shall be construed as granting Tenant the right to take
possession of the Premises prior to the Commencement Date, whether for
construction, fixturing or any other purpose, without the prior consent of
Landlord.


4. Use. The Premises shall be used for the Permitted Use and for no other
purpose. Tenant agrees not to use or permit the use of the Premises for any
purpose which is illegal, dangerous to life, limb or property or which, in
Landlord's reasonable judgement, creates a nuisance or which would increase the
cost of insurance coverage with respect to the Building. Tenant will conduct its
business and control its agents, servants, employees, customers, licensees, and
invitees in such a manner as not to interfere with, annoy or disturb other
tenants or Landlord in the management of the Building and the Property. Tenant
will maintain the Premises in a clean and healthful condition, and comply with
all laws, ordinances, orders, rules and regulations of any governmental entity
with reference to the use, condition, configuration or occupancy of the
Premises. Tenant, within ten (10) days after the receipt thereof, shall provide
Landlord with copies of any notices it receives with respect to a violation or
alleged violation of any such laws, ordinances, orders, rules and regulations.
Tenant, at its expense, will comply with the rules and regulations of the
Building attached hereto as Exhibit B and such other rules and regulations
adopted and altered by Landlord from time-to-time and will cause all of its
agents, employees, invitees


6

--------------------------------------------------------------------------------




and visitors to do so. All such changes to rules and regulations will be
reasonable and shall be sent by Landlord to Tenant in writing.


5. Base Rent.


A. Tenant covenants and agrees to pay to Landlord during the Lease Term, without
any setoff or deduction except as otherwise expressly provided herein, the full
amount of all Base Rent and Additional Rent, as defined in Exhibit C, due
hereunder and the full amount of all such other sums of money as shall become
due under this Lease (including, without limitation, any services, goods or
materials furnished by Landlord at Tenant’s request), all of which hereinafter
may be collectively called “Rent.” Any such payments shall be paid concurrently
with the payments of the Rent on which the tax is based. The Base Rent and
Additional Rent for each calendar year or portion thereof during the Lease Term,
shall be due and payable in advance in monthly installments of the first day of
each calendar month during the Lease Term and any extensions or renewals hereof,
and Tenant hereby agrees to pay such Base Rent and Additional Rent to Landlord
without demand or any right of set-off or deduction whatsoever. If the Lease
Term commences on a day other than the first day of a month or terminates on a
day other than the last day of a month, then the installments of Base Rent and
Additional Rent for such month or months shall be prorated, based on the number
of days in such month. No payment by Tenant or receipt or acceptance by Landlord
of a lesser amount than the correct installment of Rent due under this Lease
shall be deemed to be other than a payment on account of the earliest Rent due
hereunder, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment be deemed an accord and satisfaction, and
Landlord may accept such check or payment without prejudice to Landlord's right
to recover the balance or pursue any other available remedy. The acceptance by
Landlord of an installment of Rent on a date after the due date of such payment
shall not be construed to be a waiver of Landlord's right to declare a default
for any other late payment. All amounts received by Landlord from Tenant
hereunder shall be applied first to the earliest accrued and unpaid Rent then
outstanding. Tenant’s covenant to pay Rent shall be independent of every other
covenant set forth in this Lease.


B. To the extent allowed by law, all installments of Rent not paid within five
(5) days of Rent due date shall bear interest at the Default Rate from the date
due until paid. In addition, if Tenant fails to pay any installment of Base Rent
and Additional Rent or any other item of Rent when due and payable hereunder,
and Tenant fails to make such payment after written notice to Tenant and the
right to cure, a “Late Charge” equal to five percent (5%) of such unpaid amount
will be due and payable immediately by Tenant to Landlord.


C. The Additional Rent payable hereunder shall be adjusted from time-to-time in
accordance with the provisions of Exhibit C attached hereto and incorporated
herein for all purposes.


6. Intentionally Deleted.


7

--------------------------------------------------------------------------------




7. Services to be Furnished by Landlord.


A. Landlord agrees to furnish Tenant the following services:



 
(1)
Water for use in the lavatories on the floor(s) on which the Premises is located
and in the break room and shower in the Premises.




 
(2)
Central heat and air conditioning in season during Normal Business Hours, at
such temperatures and in such amounts as are commercially reasonable for
buildings of similar class, size, age and location, or as required by
governmental authority. In the event that Tenant requires central heat,
ventilation or air conditioning service at times other than Normal Business
Hours, such additional service shall be furnished only upon the written request
of Tenant delivered to Landlord prior to 3:00 p.m. at least one Business Day in
advance of the date for which such usage is requested. Tenant shall bear the
cost of additional service determined to be $45.00 per hour as Additional Rent
upon presentation of a statement therefore by Landlord.


At Landlord’s option, If Tenant shall require water or electric current in
excess of that usually furnished or supplied for use of the Premises as general
office space, or after Normal Business Hours, Landlord may cause a water meter
(or submeter) or electric current meter (or submeter) to be installed in the
Premises, so as to measure the amount of water and electric current consumed by
Tenant whether during Normal Business Hours or after hours. The cost of such
meters and of installation, maintenance and repair thereof shall be paid for by
Tenant and Tenant agrees to pay Landlord promptly upon demand by Landlord for
all such water and electric current consumed as shown by said meters, at the
rates charged for such services by the City in which the Building is located or
the local public utility, as the case may be, furnished the same. In the event
Landlord installs such meters, then an appropriate adjustment to the Base Rent
shall be made since Tenant will be paying for its utilities separately.


All additional heating, ventilating and air conditioning required (if any) to
accommodate Tenant’s design shall be installed at the Tenant’s expense (and may
be included as part of the Tenant improvement expense referenced in Section 5)
subject to Landlord’s prior written approval.



 
(3)
Maintenance and repair of all Common Areas in the manner and to the extent
reasonably deemed by Landlord to be standard for buildings of similar class, age
and location.




 
(4)
Janitorial and cleaning service in and about the Premises on Business Days.
Tenant shall not provide or use any other janitorial or cleaning services
without Landlord’s consent, and then only subject to the supervision of Landlord
and at Tenant’s sole cost and responsibility and by a janitor, cleaning
contractor or employees at all times reasonably satisfactory to Landlord.




 
(5)
Electricity to the Premises for general office use, in accordance with and
subject to the terms and conditions of Section 11 of this Lease.




 
(6)
Fluorescent bulb replacement in the Premises necessary to maintain building
standard the lighting as established by Landlord and fluorescent and
incandescent bulb and ballast replacement in the Premises, Common Areas and
Service Areas.




 
(7)
Passenger elevator service in common with Landlord and other persons and freight
elevator service in common with the Landlord and other persons.




 
(8)
Provided Tenant and its employees will be allowed access to the Premises at all
times, day or night, access control to the Building during other than Normal
Business Hours shall be provided in such form as Landlord reasonably deems
appropriate. Tenant shall



8

--------------------------------------------------------------------------------




cooperate fully in Landlord's reasonable efforts to maintain access control to
the Building and shall follow all reasonable regulations promulgated by Landlord
with respect thereto. Notwithstanding anything herein to the contrary Tenant
expressly acknowledges and agrees that Landlord is not warranting the efficacy
of any access personnel, service, procedures or equipment and that Tenant is not
relying and shall not hereafter rely on any such personnel service, procedures
or equipment.


B. If Tenant requests any other utilities or building services in addition to
those identified above, or any of the above utilities or building services in
frequency, scope, quality or quantities substantially greater than the standards
set by Landlord for the Building, then Landlord shall use reasonable efforts to
attempt to furnish Tenant with such additional utilities or building services.
Landlord may impose a reasonable charge for such additional utilities or
building services, which shall be paid monthly by Tenant as Additional Rent on
the same day that the monthly installment of Base Rent is due.


C. Except as otherwise expressly provided herein, the failure by Landlord to any
extent to furnish, or the interruption or termination of these defined services
in whole or in part, resulting from adherence to laws, regulations and
administrative orders, wear, use, repairs, improvements alterations or any
causes beyond the reasonable control of Landlord shall not render Landlord
liable in any respect nor be construed as a constructive eviction of Tenant, nor
give rise to an abatement of Rent, nor relieve Tenant from the obligation to
fulfill any covenant or agreement hereof, unless such failure is caused by the
negligent or intentional acts or omissions of Landlord and continues without
commencement of a cure for more than forty-eight (48) hours at any time, or for
more than a cumulative total of ninety-six (96) hours in any calendar year.
Should any of the equipment or machinery used in the provision of such services
for any cause cease to function properly, Landlord shall use reasonable
diligence to repair such equipment or machinery.


8. Leasehold Improvements/Tenant’s Property. All fixtures, equipment,
improvements and appurtenances attached to, or built into, the Premises at the
commencement of or during the Lease Term, whether or not by, or at the expense
of, Tenant (“Leasehold Improvements”), shall be and remain a part of the
Premises; shall be the property of Landlord; and shall not be removed by Tenant
except as expressly provided herein. All unattached and moveable partitions,
trade fixtures, moveable equipment or furniture located in the Premises
(including the telephone KSU and related equipment located near the Premises)
and acquired by or for the account of Tenant, which can be removed without
structural damage to the Building or Premises, and all personalty brought into
the Premises by Tenant (“Tenant’s Property”) shall be owned and insured by
Tenant. Landlord may, nonetheless, at any time prior to, or within one (1) month
after, the expiration or earlier termination of this Lease or Tenant’s right to
possession, require Tenant to remove any Leasehold Improvements performed by or
for the benefit of Tenant including the removal of all telephone equipment in
the telephone room and all exposed electronic, phone and data cabling and other
electronic, phone and data cabling which can be readily pulled and which
was installed by or for Tenant as are designated by Landlord (the “Required
Removables”) at Tenant’s sole cost. In the event that Landlord so elects, Tenant
shall remove such Required Removables within ten (10) days after notice from
Landlord, provided that in no event shall Tenant be required to remove such
Required Removables prior to the expiration or earlier termination of this Lease
or Tenant’s right to possession. In addition to Tenant’s obligation to remove
the Required Removables, Tenant shall repair any damage caused by such removal
and perform such other work as is reasonably necessary to restore the Premises
to “broom-clean” condition.. If Tenant fails to remove any specified Required
Removables or to perform any required repairs and restoration (ordinary wear and
tear excepted) within the time period specified above, Landlord, at Tenant’s
sole cost and expense, may remove the Required Removables (and repair any damage
occasioned thereby) and dispose thereof or deliver the Required Removables to
any other place of business of Tenant, or warehouse the same, and Tenant shall
pay the cost of such removal, repair, delivery, or warehousing of the Required
Removables within five (5) days after demand from Landlord.


9. Signage. Landlord shall provide and install, at Landlord’s cost, all letters
or numerals on the exterior of the Premises; all such letters and numerals shall
be in the standard graphics for the Building and no others shall be used or
permitted on the Premises without Landlord's prior written consent. In addition,
Landlord will list Tenant’s name on the Building’s directory in the lobby.


9

--------------------------------------------------------------------------------






Tenant is granted crown building signage on the south wall of the South Tower,
subject to City and SLICCAMA sign codes and ordinances and subject to Landlord’s
approval of exact location, size, color and design of sign. The cost of the
sign(s) and maintenance thereof shall be the sole responsibility of Tenant.
Landlord and Tenant agree to make application for crown signage approval to
SLICCAMA and any other municipality within five (5) business days of lease
execution.




10. Maintenance, Repairs and Alterations.


A. Landlord Maintenance and Repairs. Landlord shall maintain in good order,
condition and repair the Building except the Premises and those other portions
of the Building leased, rented or otherwise occupied by persons not affiliated
with Landlord. Landlord shall supply and pay for normal janitorial and cleaning
services as specified within this Lease to keep the Building in a clean,
sanitary and orderly condition, the cost and expenses of which shall be included
in Basic Costs. Landlord shall pay for major maintenance and repairs of the
Premises as originally leased (but not including Tenant’s additions or
fixtures). However, if repairs or maintenance are required by reason of the
special requirements, acts, or negligence of Tenant or of the agents, employees,
licensees or invitees of Tenant, then Landlord shall make the necessary repairs
at the expense of Tenant, which shall be paid by Tenant to Landlord within ten
(10) days of Landlord’s written demand therefore.


B. Tenant’s Maintenance and Repair. Tenant, at Tenant’s sole cost and expense
and without prior demand, shall maintain the Premises in good order, condition
and repair, reasonable wear and tear expected.


C. Alterations. Except as set forth on Exhibit A, attached hereto, Tenant shall
not make or cause to be made any alterations, additions or improvements or
install or cause to be installed any fixtures, signs, floor coverings, interior
or exterior lighting, plumbing fixtures, or shades or awnings, or make any other
changes to the Premises without first obtaining Landlord’s written approval.
Such approval shall not be unreasonably withheld. Tenant shall present to
Landlord plans and specifications for such work at the time approval is sought.
In the event Landlord consents to the making of any alterations, additions, or
improvements to the Premises by Tenant, the same shall be made by Tenant at
Tenant’s sole cost and expense. All such work with respect to any alterations,
additions, and changes shall be done in a first-class and workmanlike manner and
diligently completed so that, expect as absolutely necessary during the course
of such work, the Premises shall at all times be a complete operating unit. Any
such alerations, additions, or changes shall be performed and done strictly in
accordance with all laws and ordinances relating thereto. In performing the work
or any such alterations, additions, or changes, Tenant shall have the same
performed in such a manner as not to obstruct access to any portion of the
Building. Any alterations, additions, or improvements to the Premises,
including, but not limited to, wall covering, paneling, and built-in cabinet
work shall at once become a part of the realty and shall be surrendered with the
Premises unless Landlord otherwise elects at the end of the term hereof.


11. Use of Electrical Services by Tenant. Tenant's use of electrical services
furnished by Landlord shall not exceed in voltage, rated capacity, or overall
load that which is standard for the Building. In the event Tenant shall request
that it be allowed to consume electrical services in excess of Building
Standard, Landlord may refuse to consent to such usage or may consent upon such
conditions as Landlord reasonably elects (including the installation of utility
service upgrades, submeters, air handlers or cooling units), and all such
additional useage (to the extent permitted by law), installation and maintenance
thereof shall be paid for by Tenant as Additional Rent.


12. Entry by Landlord. Tenant shall permit Landlord or its agents or
representatives to enter into and upon any part of the Premises to inspect the
same, or to show the Premises to prospective purchasers, mortgagees, tenants
(during the last (12) twelve months of the Lease Term) or insurers, or to clean
or make repairs, alterations, or additions thereto, including any work that
Landlord deems necessary for the safety, protection or preservation of the
Building or any occupants thereof, or to facilitate repairs,


10

--------------------------------------------------------------------------------




alterations or additions to the Building or any other tenant’s premises. Except
for any entry by Landlord in an emergency situation or to provide normal
cleaning and janitorial service, Landlord shall provide Tenant with reasonable
prior notice of any entry into the Premises, which notice may be given verbally.
Any entry by Landlord shall be done in a manner that does not unreasonably
interfere with Tenant’s use of the Premises. Provided Tenant is not deprived of
reasonable access to the Premises, Landlord shall have the right to temporarily
close the Premises or the Building to perform repairs, alterations or additions
in the Premises or the Building, provided that Landlord shall use reasonable
efforts to perform all such work on weekends and after Normal Business Hours.
Entry by Landlord hereunder shall not constitute a constructive eviction or
entitle Tenant to any abatement or reduction of Rent by reason thereof.


13. Assignment and Subletting


A. Except in connection with a Permitted Transfer, Tenant shall not assign,
sublease, transfer or encumber any interest in this Lease or allow any third
party to use any portion of the Premises (collectively or individually, a
“Transfer”) without the prior written consent of Landlord, which consent shall
not be unreasonably withheld. In no event shall any Transfer or Permitted
Transfer release or relieve Tenant from any obligation under this Lease or any
liability hereunder.


B. Tenant shall pay to Landlord fifty percent (50%) of all cash and other
consideration which Tenant receives as a result of a Transfer that is in excess
of the rent payable to Landlord hereunder for the portion of the Premises and
Term covered by the Transfer within ten (10) days following receipt thereof by
Tenant, after subtracting reasonable transaction costs Tenant has incurred to
effect a sublease (i.e. legal fees and brokerage fees). If Tenant is in Monetary
Default (defined in Section 22. below), Landlord may require that all sublease
payments be made directly to Landlord, in which case Tenant shall receive a
credit against rent in the amount of any payments received (less Landlord’s
share of any excess).


C. Except as provided below with respect to a Permitted Transfer, if Tenant is a
corporation, limited liability company, partnership or similar entity, and the
entity which owns or controls a majority of the voting shares/rights at the time
changes for any reason (including but not limited to a merger, consolidation or
reorganization), such change of ownership or control shall constitute a
Transfer. The foregoing shall not apply so long as Tenant is an entity whose
outstanding stock is listed on a nationally recognized security exchange, or if
at least eighty percent (80%) of its voting stock is owned by another entity,
the voting stock of which is so listed.


14. Mechanic's Liens. Tenant will not permit any mechanic's liens or other liens
to be placed upon the Premises, the Building, or the Property and nothing in
this Lease shall be deemed or construed in any way as constituting the consent
or request of Landlord, express or implied, by inference or otherwise, to any
person for the performance of any labor or the furnishing of any materials to
the Premises, the Building, or the Property or any part thereof, nor as giving
Tenant any right, power, or authority to contract for or permit the rendering of
any services or the furnishing of any materials that would give rise to any
mechanic's or other liens against the Premises, the Building, or the Property.
In the event any such lien is attached to the Premises, the Building, or the
Property, then, in addition to any other right or remedy of Landlord, Landlord
may, but shall not be obligated to, discharge the same. Any amount paid by
Landlord for any of the aforesaid purposes including, but not limited to,
reasonable attorneys’ fees, shall be paid by Tenant to Landlord promptly on
demand as Additional Rent. Tenant shall within ten (10) days of receiving such
notice of lien or claim (a) have such lien or claim released or (b) deliver to
Landlord a bond in form, content, amount and issued by surety, satisfactory to
Landlord, indemnifying, protecting, defending and holding harmless the
Indemnities against all costs and liabilities resulting from such lien or claim
and the foreclosure or attempted foreclosure thereof. Tenant’s failure to comply
with the provisions of the foregoing sentence shall be deemed an Event of
Default under Section 22. hereof entitling Landlord to exercise all of its
remedies therefore without the requirement of any additional notice or cure
period.


15. Insurance. 


A. Coverage. Tenant shall, at all times during the term of this Lease, and at
its own cost and expense procure and continue in force the following insurance
coverage:




11

--------------------------------------------------------------------------------





 
(1)
Bodily injury and Property Damage Liability insurance with a combined single
limit for bodily injury and property damage of not less than $1,000,000 per
occurrence/$2,000,000 annual aggregate per person.




 
(2)
Fire and Extended Coverage Insurance, including vandalism and malicious mischief
coverage, in an amount equal to the full replacement value of all fixtures,
furniture and improvements installed by or at the expense of Tenant.



B. Insurance Policies. The aforementioned minimum limits of policies shall in no
event limit the liability of Tenant hereunder. The aforesaid insurance shall
name Landlord as an additional insured. Said insurance shall be with companies
having a rating of not less than A-VII in "Best's Insurance Guide". Tenant shall
furnish from the insurance companies or cause the insurance companies to furnish
certificates of coverage. No such policy shall be cancelable or subject to
reduction of coverage or other modification or cancellation except after thirty
(30) days prior written notice to Landlord by the insurer. All such policies
shall be written as primary policies, not contributing with and not in excess of
the coverage which Landlord may carry. Tenant shall, at least twenty (20) days
prior to the expiration of such policies, furnish Landlord with renewed or new
certificates of coverage. Tenant agrees that if Tenant does not take out and
maintain such insurance, Landlord may (but shall not be required to) procure
said insurance on Tenant's behalf and charge Tenant the premiums together with a
twenty-five per cent (25%) handling charge, payable upon demand. Tenant shall
have the right to provide such insurance coverage pursuant to blanket policies
obtained by Tenant provided such blanket policies expressly afford coverage to
the Premises and to Tenant as required by this Lease.


Landlord shall at all times during the Lease have commercial general liability
coverage of at least $1,000,000 on the Building and Property as well as property
insurance on the Building.


C. Waiver of Subrogation. Landlord and Tenant each hereby waive any and all
rights of recovery against the other or against the officers, employees, agents
and representatives of the other, on account of loss or damage occasioned to
such waiving party or its property or the property of others under its control
to the extent that such loss or damage is insured against under any fire and
extended coverage insurance policy which either may have in force at the time of
such loss or damage. Tenant shall, upon obtaining the policies of insurance
required under this Lease, give notice to the insurance carrier or carriers that
the foregoing mutual waiver of subrogation is contained in this Lease.
 


16.  Indemnity. Tenant agrees to indemnify, defend and hold harmless Landlord
and its officers, directors, partners and employees from and against all loss
liabilities, judgments, demands, actions, expenses or claims, including
reasonable attorney's fees and court costs, for injury to or death of any
person, the release of any hazardous materials, or for damages to any property
to the extent arising out of or connected with (i) the use, occupancy or
enjoyment of the Leased Premises, Building, or Common Area by Tenant or Tenant's
agents, employees, invitees, licensees, or contractors (the "Tenant's Agents"),
or any work or activity performed by Tenant or by Tenant's Agents in, or about
the Leased Premises, Building, or Common Area, including any Tenant
improvements, (ii) any breach or default in the performance of any obligation of
Tenant under this lease (other than a default arising solely from the failure by
Tenant to pay Rents, which default shall be governed by the other provisions of
this Lease) (iii) any negligent or intentional tortious act of Tenant or
Tenant's Agents (excluding Tenant's licensees) on or about the Leased Premises,
Building, or Common Area or any negligent or intentional tortious act of
Tenant's licensees on or about the Leased Premises, Building or Common Area.
Notwithstanding the foregoing, Tenant shall not be liable to the extent that
damage or injury is determined ultimately to be caused by the negligent or
intentional tortious act of Landlord, or of Landlord's employees, agents,
invitees, licensees, or contractors ("Landlord's Agents"). All property of
Tenant kept or stored on the Leased Premises or in the Building shall be so kept
or stored at the risk of Tenant only, and Tenant shall hold Landlord free and
harmless from any claims arising out of damage to the same, unless such damage
shall be caused by the negligent or intentional tortious act of Landlord or
Landlord's Agents. The

 
12

--------------------------------------------------------------------------------




indemnification contained herein shall survive the expiration or earlier
termination of this lease as to acts occurring prior to such expiration or
termination. If any action or proceeding is brought against Landlord, its
employees or agents by reason of any such claim, Tenant, upon notice from
Landlord, will defend the claim at Tenant’s expense with counsel reasonably
satisfactory to Landlord.


Except to the extent covered by insurance, Landlord agrees to indemnify, defend
and hold harmless Tenant and its officers, directors, partners and employees
from and against all liabilities, judgments, demands, actions, expenses or
claims, including reasonable attorneys' fees and court costs, for injury to or
death of any person, the release of any hazardous materials or for damages to
any property to the extent arising out of or connected with (i) the use,
management or operation of the Building by Landlord or by Landlord's Agents, or
any work or activity performed by Landlord or by Landlord's Agents in, on or
about the Building, (ii) any breach or default in the performance of any
obligation of Landlord under this lease, or (iii) any negligent or intentional
tortious act of Landlord or Landlord's Agents on or about the Leased Premises or
the Building. Notwithstanding the foregoing, Landlord shall not be liable to the
extent that damage or injury is determined ultimately to be caused by the
negligent or intentional tortious act of Tenant or Tenant's Agents. The
indemnification contained herein shall survive the expiration or earlier
termination of this lease as to acts occurring prior to such expiration or
termination. If any action or proceeding is brought against Tenant, its
employees or agents by reason of any such claim, Landlord, upon notice from
Tenant, will defend the claim at Landlord’s expense with counsel reasonably
satisfactory to Tenant.


17. Casualty Damage. If the Premises or any part thereof shall be damaged by
fire or other casualty, Tenant shall give prompt written notice thereof to
Landlord. In case the Building and the Premises shall be so damaged that, in
Landlord’s reasonable opinion, substantial alteration or reconstruction of the
Building and the Premises shall be required, and such damage occurs in the last
one (1) year of the Lease Term, Landlord, at its option, may terminate this
Lease by notifying Tenant of such termination within ninety (90) days after the
date of such casualty. If the Premises have been substantially damaged by such
casualty to another part of the Building, and Tenant is still able to occupy the
Premises, Landlord shall not have the right to terminate the Lease.


(a) If the Premises or Building shall be partially damaged by fire or other
casualty insured against under Landlord’s property damage insurance policies,
Landlord shall, upon receipt of the insurance proceeds, repair the Building to a
condition which is substantially similar to the condition in existence prior to
such casualty. In the event Landlord’s mortgagee should require that the
insurance proceeds payable as a result of such casualty be applied to the
payment of the mortgage debt, then Landlord shall have no obligation to repair
the Building or the Premises, if the cost of such repair would reasonably be
expected to exceed Fifty Thousand Dollars ($50,000.00).


(b) Notwithstanding the foregoing, if the Premises or Building is damaged as
result of a casualty or other risk which is not covered by Landlord's insurance,
or if the Premises or the Building are damaged to the extent of fifty percent
(50%) or more of their then replacement value, or if the repair of the Premises
or the Building, would require more than ninety (90) days, Landlord shall either
terminate this Lease upon written notice given to Tenant within fifteen (15)
days following such casualty or commence as soon as is reasonably possible the
restoration of the Building and the Premises.


(c) In the event this Lease is not terminated and Landlord undertakes to repair
any portion of the Premises, until such repair is complete, rent shall abate
proportionately as to the portion of the Premises rendered untenable.
Notwithstanding the foregoing, however, if the damage being repaired was caused
by the negligence or willful act of Tenant or its employees, agents, licensees
or concessionaires, there shall be no abatement of rent during the repair
period.


(d) Unless this Lease is terminated, Tenant shall, at its expense (unless
covered by Landlord’s insurance), repair the fixtures and improvements installed
by Tenant within the Premises and repair or replace any of Tenant’s furniture or
equipment damaged by such casualty.


18. Condemnation. If the whole or any substantial part of the Premises or if the
Building or any portion thereof which would leave the remainder of the Building
unsuitable for use as an office building comparable to its use on the
Commencement Date, or if the land on which the Building is located or any


13

--------------------------------------------------------------------------------




material portion thereof, shall be taken or condemned for any public or
quasi-public use under governmental law, ordinance or regulation, or by right of
eminent domain, or by private purchase in lieu thereof, then Landlord may, at
its option, terminate this Lease and the rent shall be abated during the
unexpired portion of this Lease, effective when the physical taking of said
Premises or said portion of the Building or land shall occur. In the event this
Lease is not terminated, the rent for any portion of the Premises so taken or
condemned shall be abated during the unexpired term of this Lease effective when
the physical taking of said portion of the Premises shall occur. All
compensation awarded for any such taking or condemnation, or sale proceeds in
lieu thereof, with the exception of any award for an independent claim by Tenant
for Tenant’s damages, shall be the property of Landlord, and Tenant shall have
no claim thereto, the same being hereby expressly waived by Tenant, except for
any portions of such award or proceeds which are specifically allocated by the
condemning or purchasing party for the taking of or damage to trade fixtures of
Tenant, which Tenant specifically reserves to itself.


19. Hazardous Substances. 


A. Tenant hereby represents and covenants to Landlord the following: No toxic or
hazardous substances or wastes, pollutants or contaminants (including, without
limitation, asbestos, urea formaldehyde, the group of organic compounds known as
polychlorinated biphenyls, petroleum products including gasoline, fuel oil,
crude oil and various constituents of such products, radon, and any hazardous
substance as defined in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 42 U.S.C. 9601-9657, as amended (“CERCLA”)
(collectively, “Environmental Pollutants”) other than customary office supplies
and cleaning supplies stored and handled within the Premises in accordance with
all applicable laws, will be generated, treated, stored, released or disposed
of, or otherwise placed, deposited in or located on the Property, and no
activity shall be taken on the Property, by Tenant, its agents, employees,
invitees or contractors, that would cause or contribute to (i) the Property or
any part thereof to become a generation, treatment, storage or disposal facility
within the meaning of or otherwise bring the Property within the ambit of the
Resource Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. 5901 et.
seq., or any similar state law or local ordinance, (ii) a release or threatened
release of toxic or hazardous wastes or substances, pollutants or contaminants,
from the Property or any part thereof within the meaning of, or otherwise result
in liability in connection with the Property within the ambit of CERCLA, or any
similar state law or local ordinance, or (iii) the discharge of pollutants or
effluents into any water source or system, the dredging or filling of any
waters, or the discharge into the air of any emissions, that would require a
permit under the Federal Water Pollution Control Act, 33 U.S.C. 1251 et. seq.,
or the Clean Air Act, 42 U.S.C. 7401 et. seq., or any similar state law or local
ordinance.


B. Tenant shall immediately notify Landlord in writing of any release or
threatened release of toxic or hazardous wastes or substances, pollutants or
contaminants of which Tenant has knowledge whether or not the release is in
quantities that would require under law the reporting of such release to a
governmental or regulatory agency.


C. Tenant shall also immediately notify Landlord in writing of, and shall
contemporaneously provide Landlord with a copy of:



 
(1)
Any written notice of release of hazardous wastes or substances, pollutants or
contaminants on the Property that is provided by Tenant or any subtenant or
other occupant if the Premises to a governmental or regulatory agency;




 
(2)
Any notice of a violation, or a potential or alleged violation, of any
Environmental Law (hereinafter defined) that is received by Tenant or any
subtenant or other occupant of the Premises from any governmental or regulatory
agency;




 
(3)
Any inquiry, investigation, enforcement, cleanup, removal, or other action that
is instituted or threatened by a governmental or regulatory agency against
Tenant or any subtenant or other occupant of the Premises and that relates to
the release or discharge of hazardous wastes or substances, pollutants or
contaminants on or from the Property;





14

--------------------------------------------------------------------------------


 

 
(4)
Any claim that is instituted or threatened by any third-party against Tenant or
any subtenant or other occupant of the Premises and that relates to any release
or discharge of hazardous wastes or substances, pollutants or contaminants on or
from the Property; and

 

 
(5)
Any notice of the loss of any environmental operating permit by Tenant or any
subtenant or other occupant of the Premises.



D. s used herein “Environmental Laws” mean all present and future federal, state
and municipal laws, ordinances, rules and regulations applicable to
environmental and ecological conditions, and the rules and regulations of the
U.S. Environmental Protection Agency, and any other federal, state or municipal
agency, or governmental board or entity relating to environmental matters.


20. Americans with Disabilities Act. Should Tenant make alterations to the
Premises, Tenant agrees to comply with all requirements of the Americans with
Disabilities Act and the regulations promulgated thereunder (“ADA”) applicable
to the portion of the Premises altered by Tenant and such other current acts or
other subsequent acts, (whether federal or state) addressing like issues as are
enacted or amended which relate to the portion of the Premises altered by
Tenant. Tenant agrees to indemnify and hold Landlord harmless from any and all
expenses, liabilities, costs or damages suffered by Landlord as a result of
additional obligations which may be imposed on the Building or the Property
under any of such acts by virtue of Tenant’s operations and/or occupancy.


21. Events of Default.


A. The following events shall be deemed to be “Events of Default” under this
Lease:



 
(1)
Tenant shall fail to pay when due any Base Rent, Additional Rent or other amount
payable by Tenant to Landlord under this Lease, which failure is not cured
within five (5) days after written notice to Tenant of such default (hereinafter
sometimes referred to as a "Monetary Default").




 
(2)
Any failure by Tenant (other than a Monetary Default) to comply with any term,
provision or covenant of this Lease, which failure is not cured within thirty
(30) days after delivery to Tenant of notice of the occurrence of such failure
provided, however, that if the term, condition, covenant or obligation to be
performed by Tenant is of such nature that the same cannot reasonably be
performed within such thirty-day period, such default shall be deemed to have
been cured if Tenant commences such performance within said thirty-day period
and thereafter diligently undertakes to complete the same, and in fact,
completes same within sixty (60) days after notice.




 
(3)
Any failure by Tenant to observe or perform any of the covenants with respect to
(a) assignment and subletting set forth in Section 13, (b) mechanic’s liens set
forth in Section 14, or (c) insurance set forth in Section 15.




 
(4)
Tenant shall (a) become insolvent, (b) make a transfer in fraud of creditors (c)
make an assignment for the benefit of creditors, (d) admit in writing its
inability to pay its debts as they become due, (e) file a petition under any
section or chapter of the United States Bankruptcy Code, as amended, pertaining
to bankruptcy, or under any similar law or statute of the United States or any
State thereof, or Tenant or any Guarantor shall be adjudged bankrupt or
insolvent in proceedings filed against Tenant or any Guarantor thereunder; or a
petition or answer proposing the adjudication of Tenant or any Guarantor as a
bankrupt or its reorganization under any present or future federal or state
bankruptcy or similar law shall be filed in any court and such petition or
answer shall not be discharged or denied within sixty (60) days after the filing
thereof.




 
(5)
A receiver or trustee shall be appointed for all or substantially all of the
assets of Tenant or of the Premises or of any of Tenant's property located
thereon in any proceeding brought by Tenant, or any such receiver or trustee
shall be appointed in any proceeding brought



15

--------------------------------------------------------------------------------




against Tenant and shall not be discharged within sixty (60) days after such
appointment or Tenant or such Guarantor shall consent to or acquiesce in such
appointment.



 
(6)
The leasehold estate hereunder shall be taken on execution or other process of
law in any action against Tenant.




 
(7)
Tenant shall abandon or vacate any substantial portion of the Premises and
discontinues paying Rent.




 
(8)
The liquidation, termination, dissolution, forfeiture of right to do business of
Tenant, which termination, dissolution or forfeiture is not cured within five
(5) days after receipt of written notice to Tenant.




 
(9)
Landlord fails to perform any Landlord obligation under this Lease and such
failure is not cured within thirty (30) days after delivery to Landlord of
notice of the occurrence of such failure provided, however, that if the term,
condition, covenant or obligation to be performed by Landlord is of such nature
that the same cannot reasonably be performed within such thirty-day period, such
default shall be deemed to have been cured if Landlord commences such
performance within said thirty-day period and thereafter diligently undertakes
to complete the same, and in fact, completes same within sixty (60) days after
notice. If a default by Landlord materially interferes with Tenant’s use of the
Premises, Tenant shall provide written notice of such default and Tenant’s
intent to remedy such default, and if Landlord does not thereafter remedy such
default within five (5) days after such notice, Tenant may remedy such default
and Landlord shall reimburse Tenant for the reasonable cost of such remedy.



22. Remedies.


A. Upon the occurrence of any Event of Default, Landlord shall have the
following rights and remedies, in addition to those allowed by law or equity,
any one or more of which may be exercised without further notice to or demand
upon Tenant and which may be pursued successively or cumulatively as Landlord
may elect:



 
(1)
Notify Tenant in writing of such default and if Tenant does not remedy such
default within a reasonable period of time, Landlord may re-enter the Premises
and cure any default of Tenant, in which event Tenant shall, upon demand,
reimburse Landlord as Additional Rent for any reasonable cost and expenses which
Landlord may incur to cure such default;




 
(2)
Landlord may terminate this Lease by giving to Tenant notice of Landlord's
election to do so, in which event the Term shall end, and all right, title and
interest of Tenant hereunder shall expire, on the date stated in such notice;




 
(3)
Landlord may terminate the right of Tenant to possession of the Premises without
terminating this Lease by giving notice to Tenant that Tenant's right to
possession shall end on the date stated in such notice, whereupon the right of
Tenant to possession of the Premises or any part thereof shall cease on the date
stated in such notice; and




 
(4)
Landlord may enforce the provisions of this Lease and may enforce and protect
the rights of Landlord hereunder by a suit or suits in equity or at law for the
specific performance of any covenant or agreement contained herein, or for the
enforcement of any other appropriate legal or equitable remedy, including
recovery of all moneys due or to become due from Tenant under any of the
provisions of this Lease.



Landlord shall not be required to serve Tenant with any notices or demands as a
prerequisite to its exercise of any of its rights or remedies under this Lease,
other than those notices and demands specifically required by law or otherwise
under this Lease. Tenant waives any right to trial by jury in any lawsuit
brought by Landlord to recover possession of the premises following Landlord's


16

--------------------------------------------------------------------------------




termination of this lease pursuant to section 22a(2) or the right of tenant to
possession of the Premises pursuant to section  22a(3) and on any claim for
delinquent rent which Landlord may join in its lawsuit to recover possession.


B. If Landlord exercises either of the remedies provided in Sections 22.A.(2) or
22.A.(3), Tenant shall surrender possession and vacate the Premises and
immediately deliver possession thereof to Landlord, and Landlord may re-enter
and take complete and peaceful possession of the Premises, with process of law,
full and complete license to do so being hereby granted to Landlord, and
Landlord may remove all occupants and property therefrom, using such force as
may be necessary to the extent allowed by law without relinquishing Landlord's
right to Rent or any other right given to Landlord hereunder or by operation of
law.


C. If Landlord terminates the right of Tenant to possession of the Premises
without terminating this Lease, Landlord shall have the right to immediate
recovery of all amounts then due hereunder. Such termination of possession shall
not release Tenant, in whole or in part, from Tenant's obligation to pay Rent
hereunder for the full Term, and Landlord shall have the right, from time to
time, to recover from Tenant, and Tenant shall remain liable for, all Base Rent,
Additional Rent and any other sums accruing as they become due under this Lease
during the period from the date of such notice of termination of possession to
the stated end of the Term. In any such case, Landlord shall use reasonable good
faith efforts to relet the Premises or any part thereof for the account of
Tenant for such rent, for such time (which may be for a term extending beyond
the Term) and upon such terms as Landlord shall determine and may collect the
rents from such reletting. Landlord shall not be required to accept any tenant
offered by Tenant or to observe any instructions given by Tenant relative to
such reletting. Also, in any such case, Landlord may make repairs in or to the
Premises to the extent reasonably deemed by Landlord necessary or desirable and
in connection therewith change the locks to the Premises. The rents from any
such reletting shall be applied first to the payment of the expenses of reentry
and repair and the expenses of reletting and second to the payment of Rent
herein provided to be paid by Tenant. Any excess or residue shall operate only
as an offsetting credit against the amount of Rent due and owing as the same
thereafter becomes due and payable hereunder, and the use of such offsetting
credit to reduce the amount of Rent due Landlord, if any, shall not be deemed to
give Tenant any right, title or interest in or to such excess or residue and any
such excess or residue shall belong to Landlord solely, and in no event shall
Tenant be entitled to a credit on its indebtedness to Landlord in excess of the
aggregate sum (including Base Rent and Additional Rent) which would have been
paid by Tenant for the period for which the credit to Tenant is being
determined, had no Event of Default occurred. No such reentry or repossession,
repairs, alterations and additions, or reletting shall be construed as an
eviction or ouster of Tenant or as an election on Landlord's part to terminate
this Lease, unless a written notice of such intention is given to Tenant, or
shall operate to release Tenant in whole or in part from any of Tenant's
obligations hereunder, and Landlord, at any time and from time to time, may sue
and recover judgment for any deficiencies remaining after the application of the
proceeds of any such reletting.


D. If this Lease is terminated by Landlord pursuant to Section 22.A.(2),
Landlord shall be entitled to recover from Tenant all Rent accrued and unpaid
for the period up to and including such termination date, as well as all other
additional sums payable by Tenant, or for which Tenant is liable or for which
Tenant has agreed to indemnify Landlord under any of the provisions of this
Lease, which may be then owing and unpaid, and all costs and expenses, including
without limitation court costs and attorneys' fees incurred by Landlord in the
enforcement of its rights and remedies hereunder, and, in addition, Landlord
shall be entitled to recover as damages for loss of the bargain and not as a
penalty (i) the unamortized portion of any concessions offered by Landlord to
Tenant in connection with this Lease, including without limitation Landlord's
contribution to the cost of tenant improvements and alterations, if any,
installed by either Landlord or Tenant pursuant to this Lease or any work letter
in connection with this Lease, (ii) the aggregate sum which at the time of such
termination represents the excess, if any, of the present value of the aggregate
rents which would have been payable after the termination date had this Lease
not been terminated, including, without limitation, Base Rent at the annual rate
or respective annual rates for the remainder of the Term provided for in this
Lease and the amount projected by Landlord to represent Additional Rent for the
remainder of the Term over the then present value of the then aggregate fair
rent value of the


17

--------------------------------------------------------------------------------




Premises for the balance of the Term, such present worth to be computed in each
case on the basis of a seven percent (7%) per annum discount from the respective
dates upon which such Rents would have been payable hereunder had this Lease not
been terminated, and (iii) any damages in addition thereto, including without
limitation reasonable attorneys' fees and court costs, which Landlord sustains
as a result of the breach of any of the covenants of this Lease other than for
the payment of Rent.
 
E. Landlord shall use such efforts to mitigate any damages resulting from an
Event of Default by Tenant under this Lease that are determined appropriate by
Landlord under the circumstances in its reasonable discretion. Landlord's
obligation to mitigate damages after an Event of Default by Tenant under this
Lease shall be satisfied in full if Landlord undertakes to lease the Premises to
another tenant (a "Substitute Tenant") in accordance with the following
criteria:



 
(1)
Subject to Landlord’s obligations under the laws of the state of Utah to
mitigate damages, Landlord shall have no obligations to solicit or entertain
negotiations with any other prospective tenants for the Premises until Landlord
obtains full and complete posses-sion of the Premises including, without
limitation, the final and unappealable legal right to relet the Premises free of
any claim of Tenant;

 

 
(2)
Landlord shall not be obligated to lease or show the Premises, on a priority
basis, offer the Premises to a prospective tenant when other premises in the
Building suitable for that prospective tenant's use are available;




 
(3)
Landlord shall not be obligated to lease the Premises to a Substitute Tenant for
a Rent less than the current fair market Rent then prevailing for similar uses
in comparable buildings in the same market area as the Building, nor shall
Landlord be obligated to enter into a new lease under other terms and conditions
that are reasonably unacceptable to Landlord under Landlord's then current
leasing policies for comparable space in the Building;




 
(4)
Landlord shall not be obligated to enter into a lease with a Substitute Tenant
whose use would:




 
(i)
violate any restriction, covenant, or requirement contained in the lease of
another tenant of the Building;

 

 
(ii)
adversely affect the reputation of the Building; or




(iii)  
be incompatible with the operation of the Building as an office building;

 

 
(5)
Landlord shall not be obligated to enter into a lease with any proposed
Substitute Tenant which does not have, in Landlord's reasonable opinion,
sufficient financial resour-ces to operate the Premises in a first class manner;
and




 
(6)
Landlord shall not be required to expend any amount of money to alter, remodel,
or otherwise make the Premises suitable for use by a proposed Substitute Tenant
unless:




 
(i)
Tenant pays any such sum to Landlord in advance of Landlord's execution of a
lease with such tenant (which payment shall not be in lieu of any damages or
other sums to which Landlord may be entitled as a result of Tenant's default
under this Lease); or




 
(ii)
Landlord, in Landlord's reasonable discretion, determines that any such
expenditure is financially justified in connection with entering into any such
substitute lease.



F. All property of Tenant removed from the Premises by Landlord pursuant to any
provision of this Lease or applicable law may be handled, removed or stored by
Landlord at the cost and expense of


 

18

--------------------------------------------------------------------------------




Tenant, and Landlord shall not be responsible in any event for the value,
preservation or safekeeping thereof except as required by applicable law. Tenant
shall pay Landlord for all expenses incurred by Landlord with respect to such
removal and storage so long as the same is in Landlord's possession or under
Landlord's control. All such property not retaken from storage by Tenant within
thirty (30) days after such property has been placed in storage, may, at
Landlord's option, be sold by Landlord with any proceeds applied toward any
amount owed by Tenant under this Lease, or Landlord may donate the property to
charity if the donation is a commercially reasonable alternative.


G. If Tenant is adjudged bankrupt, or a trustee in bankruptcy is appointed for
Tenant, Landlord and Tenant, to the extent permitted by law, agree to request
that the trustee in bankruptcy determine within sixty (60) days thereafter
whether to assume or to reject this Lease.


H. The receipt by Landlord of less than the full rent due shall not be construed
to be other than a payment on account of rent then due, nor shall any statement
on Tenant's check or any letter accompanying Tenant's check be deemed an accord
and satisfaction, and Landlord may accept such payment without prejudice to
Landlord's right to recover the balance of the rent due or to pursue any other
remedies provided in this lease. The acceptance by Landlord of rent hereunder
shall not be construed to be a waiver of any breach by Tenant of any term,
covenant or condition of this Lease. No act or omission by Landlord or its
employees or agents during the term of this Lease shall be deemed an acceptance
of a surrender of the Premises, and no agreement to accept such a surrender
shall be valid unless in writing and signed by Landlord.


I. In the event of any litigation -between Tenant and Landlord to enforce any
provision of this Lease or any right of either party hereto, the unsuccessful
party to such litigation shall pay to the successful party all costs and
expenses, including reasonable attorney's fees, incurred therein. Furthermore,
if Landlord, without fault, is made a party to any litiga-tion instituted by or
against Tenant, Tenant shall indemnify Landlord against, and pro-tect, defend,
and save it harmless from, all costs and expenses, including reasonable
attorney's fees, incurred by it in connection therewith. If Tenant, without
fault, is made party to any litigation instituted by or against Landlord,
Landlord shall indemnify Tenant against, and protect, defend, and save it
harmless from, all costs and expenses, including reasonable attorney's fees,
incurred by it in connection therewith.


J. In the event of a default by Landlord, Tenant shall be entitled to exercise
any remedy available to Tenant under applicable law.


23. No Waiver. Failure of Landlord to declare any default immediately upon its
occurrence, or delay in taking any action in connection with an event of
default, shall not constitute a waiver of such default, nor shall it constitute
an estoppel against Landlord, but Landlord shall have the right to declare the
default at any time and take such action as is lawful or authorized under this
Lease. Failure by Landlord to enforce its rights with respect to any one default
shall not constitute a waiver of its rights with respect to any subsequent
default.


24. Peaceful Enjoyment. Tenant shall, and may peacefully have, hold, and enjoy
the Premises, subject to the other terms hereof, provided that Tenant pays the
Rent and other sums herein recited to be paid by Tenant and timely performs all
of Tenant's covenants and agreements herein contained. This covenant and any and
all other covenants of Landlord shall be binding upon Landlord and its
successors only with respect to breaches occurring during its or their
respective periods of ownership of the Landlord's interest hereunder.


25. Holding Over. In the event of holding over by Tenant after expiration or
other termination of this Lease or in the event Tenant continues to occupy the
Premises after the termination of Tenant's right of possession pursuant to
Section 22.A(3) hereof, occupancy of the Premises subsequent to such termination
or expiration shall be that of a tenancy at sufferance and in no event for
month-to-month or year-to-year. Tenant shall, throughout the entire holdover
period, be subject to all the terms and provisions of this Lease and shall pay
for its use and occupancy an amount (on a per month basis without reduction for
any partial months during any such holdover) equal to One Hundred Fifty Percent
(150%) of the Base Rent which would have been applicable had the Lease Term
continued through the period of


 

19

--------------------------------------------------------------------------------




such holding over by Tenant. No holding over by Tenant or payments of money by
Tenant to Landlord after the expiration of the Lease Term shall be construed to
extend the Lease Term or prevent Landlord from recovery of immediate possession
of the Premises by summary proceedings or otherwise unless Landlord has sent
written notice to Tenant that Landlord has elected to extend the Lease Term.


26. Subordination to Mortgage/Estoppel Certificate. Subject to acknowledgement
by any lienholder of this Lease, and the agreement not to disturb Tenant’s
possession and enjoyment of the Premises so long a Tenant is not in default
hereunder, Tenant accepts this Lease subject and subordinate to any mortgage,
deed of trust or other lien presently existing or hereafter arising upon the
Premises, or upon the Building and/or the Property and to any renewals,
modifications, refinancings and extensions thereof, but Tenant agrees that any
such mortgagee shall have the right at any time to subordinate such mortgage,
deed of trust or other lien to this Lease on such terms and subject to such
conditions as such mortgagee may deem appropriate in its discretion. The
provisions of the foregoing sentence shall be self-operative and no further
instrument of subordination shall be required. However, subject to receipt by
Tenant of an acceptable Nondisturbance Agreement, Landlord is hereby irrevocably
vested with full power and authority to subordinate this Lease to any mortgage,
deed of trust or other lien now existing or hereafter placed upon the Premises,
or the Building and/or the Property and Tenant agrees within ten (10) days after
demand to execute such further instruments subordinating this Lease or attorning
to the holder of any such liens as Landlord may request. The terms of this Lease
are subject to approval by the Landlord's existing lender(s) and any lender(s)
who, at the time of the execution of this Lease, have committed or are
considering committing to Landlord to make a loan secured by all or any portion
of the Property, and such approval is a condition precedent to Landlord's
obligations hereunder. Tenant agrees that it will from time-to-time upon request
by Landlord execute and deliver to such persons as Landlord shall request a
statement in recordable form certifying that this Lease is unmodified and in
full force and effect (or if there have been modifications, that the same is in
full force and effect as so modified), stating the dates to which rent and other
charges payable under this Lease have been paid, stating that Landlord is not in
default hereunder (or if Tenant alleges a default stating the nature of such
alleged default) and further stating such other matters as Landlord shall
reasonably require. Tenant agrees periodically to furnish within ten (10) days
after so requested by Landlord, ground lessor or the holder of any deed of
trust, mortgage or security agreement covering the Building, the Property, or
any interest of Landlord therein, a certificate signed by Tenant certifying
(a) that this Lease is in full force and effect and unmodified (or if there have
been modifications, that the same is in full force and effect as modified and
stating the modifications), (b) as to the Commencement Date and the date through
which Base Rent and Tenant’s Additional Rent have been paid, (c) that except as
stated in the certificate, Tenant has accepted possession of the Premises and
that any improvements required by the terms of this Lease to be made by Landlord
have been completed to the satisfaction of Tenant, (d) that except as stated in
the certificate no rent has been paid more than thirty (30) days in advance of
its due date, (e) that the address for notices to be sent to Tenant is as set
forth in this Lease (or has been changed by notice duly given and is as set
forth in the certificate), (f) that except as stated in the certificate, Tenant,
as of the date of such certificate, has no charge, lien, or claim of offset
against rent due or to become due, (g) that except as stated in the certificate,
Landlord is not then in default under this Lease, (h) as to the amount of the
Approximate Rentable Area of the Premises then occupied by Tenant, (i) that
there are no renewal or extension options, purchase options, rights of first
refusal or the like in favor of Tenant except as set forth in this Lease, (j)
the amount and nature of accounts payable to Landlord under terms of this Lease,
and (k)  as to such other matters as may be reasonably requested by Landlord or
ground lessor or the holder of any such deed of trust, mortgage or security
agreement. Any such certificate may be relied upon by any ground lessor,
prospective purchaser, secured party, mortgagee or any beneficiary under any
mortgage, deed of trust on the Building or the Property or any part thereof or
interest of Landlord therein. Landlord agrees to execute and deliver to Tenant
such estoppel certificates as Tenant may reasonably request.


27. Notice. Any notice required or permitted to be given under this Lease or by
law shall be deemed to have been given if it is written and delivered in person
or mailed by Registered or Certified mail, postage prepaid, or sent by a
nationally recognized overnight delivery service to the party who is to receive
such notice at the address specified in Section 1.Y. of this Lease. When so
mailed, the notice shall be deemed to have been given two (2) business days
after the date it was mailed. When sent by overnight delivery service, the
notice shall be deemed to have been given on the next business day after deposit
with such


 

20

--------------------------------------------------------------------------------




overnight delivery service. The address specified in Section 1.Y. of this Lease
may be changed from time to time by giving written notice thereof to the other
party.


28. Surrender of Premises. Upon the termination, whether by lapse of time or
otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant will at once surrender possession and vacate
the Premises, together with all Leasehold Improvements (except those Leasehold
Improvements Tenant is required to remove pursuant to Section 8 hereof), to
Landlord in good condition and repair, ordinary wear and tear excepted;
conditions existing because of Tenant’s failure to perform maintenance, repairs
or replacements as required of Tenant under this Lease shall not be deemed
“reasonable wear and tear.” Tenant shall surrender to Landlord all keys to the
Premises and make known to Landlord the explanation of all combination locks
which Tenant is permitted to leave on the Premises. Subject to the Landlord’s
rights under Section 22 hereof, if Tenant fails to remove any of Tenant’s
Property within one (1) day after the termination of this Lease, or Tenant’s
right to possession hereunder, Landlord, at Tenant’s sole cost and expenses,
shall be entitled to remove and/or store such Tenant’s Property pursuant to law.
Tenant shall pay Landlord, upon demand, any and all reasonable expenses caused
by such removal and all storage charges against such property so long as the
same shall be in possession of Landlord or under the control of Landlord. All
such property not retaken from storage by Tenant within thirty (30) days after
such property has been placed in storage, may, at Landlord's option, be sold by
Landlord with any proceeds applied toward any amount owed by Tenant under this
Lease, or Landlord may donate the property to charity if the donation is a
commercially reasonable alternative.


29. Rights Reserved to Landlord. Landlord reserves the following rights,
exercisable without notice, except as provided by law or otherwise herein, and
without liability to Tenant for damage or injury to property, person or business
and without affecting an eviction or disturbance of Tenant’s use or possession
or giving rise to any claim for setoff or abatement of rent or affecting any of
Tenant’s obligations under this Lease: (1) upon thirty (30) days prior notice to
change the name or street address of the Building; (2) to install and maintain
signs on the exterior and interior of the Building; (3) to designate and approve
window coverings to present a uniform exterior appearance; (4) to make any
decorations, alterations, additions, improvements to the Building or Property,
or any part thereof (including, with prior notice, the Premises) which Landlord
shall desire, or deem necessary for the safety, protection, preservation or
improvement of the Building or Property, or as Landlord may be required to do by
law; (5) to have access to the Premises at reasonable hours to perform its
duties and obligations and to exercise its rights under this Lease; (6) to
retain at all times and to use in appropriate instances, pass keys to all locks
within and to the Premises; (7) to approve the weight, size, or location of
heavy equipment, or articles within the Premises; (8) to close or restrict
access to the Building at all times other than Normal Business Hours subject to
Tenant’s right to admittance at all times under such regulations as Landlord may
reasonably prescribe from time to time, or to close (temporarily) any of the
entrances to the Building at any time Landlord determines it is necessary to do
so to minimize the risk of injuries or death to persons or damage to property
(9) to change the arrangement and/or location of entrances of passageways, doors
and doorways, corridors, elevators, stairs, toilets and public parts of the
Building or Property, so long as such change does not unreasonably interefere
with access to or use of the Premises; (10) to reasonably regulate access to
telephone, electrical and other utility closets in the Building and to require
use of designated contractors for any work involving access to the same; (11) if
Tenant has vacated the Premises during the last six (6) months of the Lease
Term, to perform additions, alterations and improvements to the Premises in
connection with a reletting or anticipated reletting thereof without being
responsible or liable for the value or preservation of any then existing
improvements to the Premises; and (12) to grant to anyone the exclusive right to
conduct any business or undertaking in the Building provided Landlord’s exercise
of its rights under this clause 12, shall not be deemed to prohibit Tenant from
the operation of its business in the Premises and shall not constitute a
constructive eviction.


 30. Miscellaneous. 


A. If any term or provision of this Lease, or the application thereof to any
person or circumstance shall, to any extent, be invalid or unenforceable, the
remainder of this Lease, or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Lease shall be valid and enforced to the fullest extent permitted by law.


 

21

--------------------------------------------------------------------------------






B. Tenant agrees not to record this Lease or any short form or memorandum
hereof.


C. This Lease and the rights and obligations of the parties hereto shall be
interpreted, construed, and enforced in accordance with the laws of the state in
which the Building is located. Landlord and Tenant agree to use mediation and/or
arbitration first, prior to using the legal process involving the courts, to
settle issues other than those dealing with the payment of Rent.


D. Events of “Force Majeure” shall include strikes, riots, acts of God, acts of
terror, epidemics, shortages of labor or materials, war, governmental laws,
regulations or restrictions, or any other cause whatsoever beyond the control of
Landlord or Tenant, as the case may be. Whenever a period of time is herein
prescribed for the taking of any action by Landlord or Tenant (other than the
payment of Rent and all other such sums of money as shall become due hereunder),
such party shall not be liable or responsible for, there shall be excluded from
the computation of such period of time, any delays due to events of Force
Majeure.


E. Except as expressly otherwise herein provided, with respect to all required
acts of Tenant or Landlord, time is of the essence of this Lease.


F. Landlord shall have the right to transfer and assign, in whole or in part,
all of its rights and obligations hereunder and in the Building and Property
referred to herein, and in such event and upon such transfer Landlord shall be
released from any further obligations hereunder, and Tenant agrees to look
solely to such successor in interest of Landlord for the performance of such
obligations.


G. Tenant hereby represents to Landlord that it has dealt directly with and only
with the Broker as a broker in connection with this Lease. Landlord and Tenant
hereby indemnify and hold each other harmless against any loss, claim, expense
or liability with respect to any commissions or brokerage fees claimed on
account of the execution and/or renewal of this Lease due to any action of the
indemnifying party.


H. If there is more than one Tenant, or if the Tenant as such is comprised of
more than one person or entity, the obligations hereunder imposed upon Tenant
shall be joint and several obligations of all such parties. All notices,
payments, and agreements given or made by, with or to any one of such persons or
entities shall be deemed to have been given or made by, with or to all of them.


I. The individual signing this Lease on behalf of Tenant represents (1) that
such individual is duly authorized to execute or attest and deliver this Lease
on behalf of Tenant in accordance with the organizational documents of Tenant;
(2) that this Lease is binding upon Tenant; (3) that Tenant is duly organized
and legally existing in the state of its organization, and is qualified to do
business in the state in which the Premises is located.


J. Tenant acknowledges that the financial capability of Tenant to perform its
obligations hereunder is material to Landlord and that Landlord would not enter
into this Lease but for its belief, based on its review of Tenant's financial
statements, that Tenant is capable of performing such financial obligations.
Tenant hereby represents, warrants and certifies to Landlord that its financial
statements previously furnished to Landlord were at the time given true and
correct in all material respects and that there have been no material subsequent
changes thereto as of the date of this Lease.


K. Notwithstanding anything to the contrary contained in this Lease, the
expiration of the Lease Term, whether by lapse of time or otherwise, shall not
relieve Tenant from Tenant’s obligations accruing prior to the expiration of the
Lease Term, and such obligations shall survive any such expiration or other
termination of the Lease Term.


L. Landlord has delivered a copy of this Lease to Tenant for Tenant's review
only, and the delivery hereof does not constitute an offer to Tenant or an
option. This Lease shall not be effective until an original of this Lease
executed by both Landlord and Tenant and an original Guaranty, if applicable,
executed by each Guarantor is delivered to and accepted by Landlord, and this
Lease has been approved by Landlord's mortgagee, if required.


 

22

--------------------------------------------------------------------------------






M. Landlord and Tenant understand, agree and acknowledge that (i) this Lease has
been freely negotiated by both parties; and (ii) in any controversy, dispute or
contest over the meaning, interpretation, validity, or enforceability of this
Lease or any of its terms or conditions, there shall be not inference,
presumption, or conclusion drawn whatsoever against either party by virtue of
that party having drafted this Lease or any portion thereof.


N. The headings and titles to the paragraphs of this Lease are for convenience
only and shall have no affect upon the construction or interpretation of any
part hereof.


O. Receipt by Landlord of Tenant's keys to the Premises shall not constitute an
acceptance of surrender of the Premises.


31. Entire Agreement. This Lease, including the following Exhibits:


Exhibit A - Outline and Location of Premises
Exhibit B - Rules and Regulations
Exhibit C - Payment of Basic Costs
Exhibit D - Work Letter
Exhibit E - Additional Provisions (if required)
Exhibit F - Commencement Letter (Sample)


constitutes the entire agreement between the parties hereto with respect to the
subject matter of this Lease and supersedes all prior agreements and
understandings between the parties related to the Premises, including all lease
proposals, letters of intent and similar documents. Tenant expressly
acknowledges and agrees that Landlord has not made and is not making, and
Tenant, in executing and delivering this Lease, is not relying upon, any
warranties, representations, promises or statements, except to the extent that
the same are expressly set forth in this Lease. All understandings and
agreements heretofore had between the parties are merged in this Lease which
alone fully and completely expresses the agreement of the parties, neither party
relying upon any statement or representation not embodied in this Lease. This
Lease may be modified only be a written agreement signed by Landlord and Tenant.
Landlord and Tenant expressly agree that there are and shall be no implied
warranties of merchantability, fitness for a particular purpose or of any other
kind arising out of this Lease, all of which are hereby waived by Tenant, and
that there are no warranties which extend beyond those expressly set forth in
this Lease unless otherwise provided by law.


32. Limitation of Liability. Notwithstanding anything to the contrary contained
in this lease, the liability of Landlord to Tenant for any default by Landlord
under this Lease shall be limited to the interest of Landlord in the Building
and the Property and Tenant agrees to look solely to Landlord’s interest in the
Building and the Property for the recovery of any judgment against the Landlord,
it being intended that Landlord shall not be personally liabile for any judgment
or deficiency. Tenant hereby covenants that, prior to the filing of any suit for
direct and proximate damages, it shall give Landlord and all mortgagees whom
Tenant has been notified, hold mortgages or deed of trust liens on the Property,
Building or Premises (“Landlord Mortgagees”) notice and reasonable time to cure
any alleged default by Landlord.


33. Expansion Rights. During the first twelve (12) months of the Lease Term,
Tenant has a one-time first right of refusal to lease the remaining space on the
4th floor at the same terms and conditions, including Base Rent and Tenant
Improvement Allowance, given to Tenant in the initial Lease. If Tenant has not
exercised this first right of refusal during the initial twelve (12) months of
the Lease Term, then this right shall revert to a first right of offer. Tenant
shall be provided a first right of offer on all contiguous space. Tenant shall
have ten (10) days to notify Landlord in writing of their decision to either
accept the terms and conditions of the offer or pass. In the event Tenant
passes, then Landlord shall be free to enter into a lease with the prospective
tenant.




 

23

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease in multiple
original counterparts as of the day and year first above written.




WITNESS/ATTEST
 
 
 
By: /s/ Clarissa Dacanay
Name: Clarissa Dacanay
Title:
LANDLORD: Edgewater Corporate Park LLC, a Delaware limited liability company
 
 
 
By: /s/ Roderick Maribojoc
Name: Roderick Maribojoc
Title: Vice President
 
 
WITNESS/ATTEST
 
 
 
By: /s/ Craig E. Peeples
Name: Craig E. Peeples
Title: Interim Chief Financial Officer
 
TENANT: ClearOne Communications, a Utah corporation
 
 
 
By: /s/ Zee Hakimoglu
Name: Zee Hakimoglu
Title: President and Chief Executive officer



24
